Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on March 2, 2021, has been made of record and entered.  In this amendment, claims 1-13 have been canceled, and new claims 14-33 have been added.
Claims 14-33 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on March 2, 2021.

Claim Objections
Claims 25 and 27 are objected to because of the following informalities:  
a. In Claim 25, “573 K (199.85°C)” should be “573 K (299.85°C)”.
b. In claim 27, “/or” appears to be intended to recite “and/or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite for reciting the term “preferably”.  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or not, and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	Claim 32 is indefinite for reciting a “range within range” limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation “at least 3:1”, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 27 is indefinite because it presently recites “pressure is at least 0.5 MPa”, which is also recited in claim 26 (from which claim 27 depends).  For this reason, claim 27 fails to further limit claim 26.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-21, 23-27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Curulla-Ferre et al. (U. S. Patent Publication No. 2020/0061582) in view of Men et al. (U. S. Patent Publication No. 2012/0207667).
Regarding claims 14 and 16-19, Curulla-Ferre et al. teach a calcined supported catalyst in methanol synthesis processes, said catalyst comprising indium oxide (present in amounts up to at most 70 wt. %, based on the total weight of the calcined supported catalyst), wherein the support comprises zirconium dioxide in an amount of at least 80 wt.%, based on the 
Regarding claims 20 and 21, Curulla-Ferre et al. teach that the calcined supported catalyst exhibits surface areas of from about 20 m2/g to about 400 m2/g (paragraph [0104]).
Regarding claims 23-25, Curulla-Ferre et al. teach that the aforementioned calcined supported catalyst can be prepared by an impregnation step followed by a calcination step, wherein the calcination step is performed at temperatures above 500 K (226.85°C).  See paragraphs [0105]-[0106] of Curulla-Ferre et al.
Regarding claims 26, 27, and 31-32, Curulla-Ferre et al. teach a process for synthesizing methanol, wherein a feed stream comprising carbon dioxide or a mixture of carbon dioxide and carbon monoxide (wherein the feed stream may comprise at most 75 mol % carbon monoxide, or may comprise at most 40 mol % carbon dioxide) and hydrogen (in amounts of at most 90 mol % of the feed stream) is reacted in the presence of the aforementioned calcined supported catalyst at reaction temperatures of at least 463 K (189.95°C), and pressures of at least 2 MPa.  Curulla-Ferre et al. further teach that the feed stream may exhibit molar ratios of hydrogen to carbon dioxide of at least 1:1, or at least 3:1.  See paragraphs [0083]-[0093] of Curulla-Ferre et al.
claim 33, Curulla-Ferre et al. teach that, prior to reaction, the supported calcined catalyst may be activated in situ by raising the temperature to the reaction temperature in a gas feed stream comprising an inert gas, hydrogen, carbon monoxide, carbon dioxide, or mixtures thereof; see paragraph [0045] of Curulla-Ferre et al.
Curulla-Ferre et al. do not teach or suggest the presence of at least one noble metal being palladium, as recited in Applicants’ claims 14 and 15.
Regarding claims 14 and 15, Men et al. teach a catalyst for the steam reforming of methanol, comprising indium oxide and at least one further metal selected from, e.g., palladium (Abstract, paragraphs [0014]-[0015]).  
The catalyst comprises, in relation to the total weight of the catalyst of carrier material and catalytically active substances, indium in amounts of between 5 and 50% by weight (specified as the weight of indium oxide), and between 5 and 25% by weight of further metal (palladium).  See paragraphs [0031]-[0032] of Men et al.
Paragraph [0022] of Men et al. teaches that catalyst discovered to have higher catalytic activity (higher reaction speed for production of hydrogen and/or higher selectivity for desired reaction product, i.e., carbon dioxide and hydrogen). See also [0026], which teaches that palladium or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify Curulla-Ferre et al. by incorporating therein palladium, as suggested by Men et al.,  to obtain a catalyst of increase activity with high specificity.  See paragraph [0022] of Men et al.

Allowable Subject Matter
Claims 22 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the limitations of these claims.  For example, Curulla-Ferre et al. do not teach or suggest the weight hourly space velocities as recited in claims 28-30.  Rather, Curulla-Ferre et al. teach space velocities ranging from 1,000 to 100,000 liters of reactant gas per liter of supported catalyst per hour (100,000-100 million cm3 per liter per hour), which is outside Applicants’ claimed space velocities of, for example, 1,000 to 60,000 cm3/g/hour (1-60 L/g/hour).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts and their employment in methanol synthesis processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 24, 2022